                                      MINUTES



 CASE NUMBER:            CIVIL NO. 19-00653 LEK-RT
 CASE NAME:              Kampachi Worldwide Holdings, LP, vs. Blue Ocean
                         Mariculture, LLC et al.,


       JUDGE:      Leslie E. Kobayashi           DATE:             3/3/2020

COURT ACTION: EO: COURT ORDER DENYING AS MOOT DEFENDANTS
BLUE OCEAN MARICULTURE, LLC AND ROBIN COONEN’S MOTION TO
DISMISS COMPLAINT [DKT. #1]

        On December 6, 2019, Plaintiff Kampachi Worldwide Holdings, LP (“Plaintiff”),
filed its Complaint. [Dkt. no. 1.] On January 27, 2020, Defendants Blue Ocean
Mariculture, LLC and Robin Coonen (“Defendants”) filed their Motion to Dismiss
Complaint [Dkt. #1] (“Motion”). [Dkt. no. 25.]

        On February 24, 2020, this Court approved the parties’ Stipulation for Leave to
File First Amended Complaint. [Dkt. no. 30.] On February 27, 2020, Plaintiff filed its
First Amended Complaint. [Dkt. no. 31.] In light of the filing of the First Amended
Complaint, Plaintiff’s Complaint is considered to be non-existent. See Lacey v. Maricopa
Cty., 693 F.3d 896, 925 (9th Cir. 2012) (en banc) (stating that an “amended complaint
supersedes the original, the latter being treated thereafter as non-existent” (citations and
internal quotation marks omitted)). Defendants’ Motion – which addresses the Complaint
– is therefore DENIED AS MOOT.

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
